Citation Nr: 0713152	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-14 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an adjustment 
disorder with depressed mood claimed as secondary to service-
connected lichenoid dermatitis.  

2.  Entitlement to an increased rating for lichenoid 
dermatitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In October 2006, the veteran appeared 
before the undersigned for a hearing at the VA Central Office 
in Washington D.C.  In April 2007, the Board granted the 
veteran's motion to advance this appeal on the Board's 
docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

The issue of entitlement to an increased rating for lichenoid 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The adjustment disorder with depressed mood was not caused or 
aggravated by the veteran's service-connected lichenoid 
dermatitis.


CONCLUSION OF LAW

An adjustment disorder with depressed mood was not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Review of the claims folder reveals compliance by VA with the 
duties to notify and assist.  By letters dated in May 2003 
and March 2006, VA advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  The March 2006 letter requested that the veteran 
submit any evidence in his possession that pertains to his 
claim.  The veteran was also provided notice of possible 
disability ratings and effective dates pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As for the duty to assist with the development of evidence, 
the RO has obtained the veteran's service and VA medical 
records, VA examination reports, he has submitted lay 
evidence in the form of his hearing testimony as well as 
written communications from himself and others.  VA treatment 
records have been obtained and the veteran was afforded a VA 
examination in connection with the claim.  While additional 
attempts to obtain information can always be undertaken, in 
light of the record, the Board finds that such an additional 
attempt, in light of the extensive efforts already performed 
in this case, is not justified.  In this case, the RO has 
made all reasonable efforts to assist the veteran in the 
development of his claim.  Thus, the Board finds that the 
evidence associated with the claims file adequately addresses 
the requirements necessary for adjudicating the claim decided 
herein.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and the 
appellant is not prejudiced by the Board's adjudication of 
his claim.

II.  Analysis

The veteran asserts that his psychiatric impairment, 
diagnosed as adjustment disorder with depressed mood, is the 
result of his service-connected lichenoid dermatitis.  
Specifically, in his notice of disagreement, substantive 
appeal, Central Office hearing, and other communications, the 
veteran has claimed that his service connected skin disorder 
has resulted in psychiatric impairment because it has caused 
rejections by potential sexual partners.  Accordingly, the 
Board's analysis will be limited to a secondary service 
connection claim.

In this regard, service connection may be granted where 
disability is proximately due to or the result of already 
service-connected disability.  38 C.F.R. § 3.310.  
Compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen for secondary service connection on the 
basis of the aggravation of a nonservice-connected disorder 
by service-connected disability.  See 71 Fed. Reg. 52744 
(2006).  Under the amended regulation, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board may not make its own independent medical 
determinations and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The veteran's central theory is that a service-connected 
disability has caused another disorder.  In this case, 
service connection is in effect for a single disorder, 
lichenoid dermatitis, rated as 10 percent disabling.  In 
order to address this claim, the Board must carefully review 
the post-service medical record.

A review of VA medical records reflects that the veteran was 
initially seen for mental health consultation in 1995, six 
years after his discharge from active duty service, and that 
he reported a history of alcohol and drug use since he was 12 
years of age.  A December 1995 psychological report notes in 
detail that the veteran was a crack user and that the 
negative consequences of the drug use had resulted in 
bouncing several checks as well as a pending court case due 
to grand larceny charges placed against him by his employer.  
This report also noted briefly that the veteran reported 
feeling self conscious about his skin condition which he felt 
inhibited him sexually.  The examiner concluded that the 
depression which the veteran was experiencing may be due in 
part or totally to the impending legal charges that he was 
facing.  

An August 2003 report of VA examination for mental disorders 
notes the veteran's history of drug and alcohol dependence, 
his legal difficulties, and his complaint that his skin 
condition has a negative impact on his sexual relations with 
women.  The examiner reviewed the veteran's computerized 
treatment records, and noted that the veteran had a long 
history of drug and alcohol use, with negative consequences 
such as being convicted of a felony and serving 18 months in 
incarceration plus an additional eight months due to 
probation violation.  It was also noted that the veteran 
reported that he had a tendon problem in his right lower 
extremity which required him to wear a cast for three months, 
and he felt that this had caused his mood to deteriorate 
further.  When the veteran was asked why his mood was 
depressed, he stated that he had child support/financial 
difficulties, was unable to work due to his felony history, 
and had problems with women due to his dermatological 
condition.  The examiner commented that the veteran's 
difficulties were "largely due to his unemployment and his 
resultant financial problems."  The examiner further 
commented that it is likely that only a "fraction" of the 
veteran's current depression is related to his skin condition 
and the resultant difficulty in associating with women on an 
intimate level.  The examiner concluded that the greater 
cause of the veteran's current depression is related to his 
employment problems and financial strain rather than to the 
dermatological problem.  

Upon consideration of the entire medical record, the Board 
concludes that service connection for adjustment disorder 
with depressed mood secondary to service connected lichenoid 
dermatitis is not warranted.  The VA treatment record dated 
in December 1995 contains a medical opinion indicating that 
the cause of the veteran's psychiatric difficulties was his 
legal problems.  The June 2003 VA examination report contains 
a similarly negative opinion.  The VA examiner in June 2003 
indicated that only a fraction of the depression was related 
to the skin disorder, and the Board finds that the overall 
tone of the opinion suggests that it was the intention of the 
examiner to offer an opinion that the psychiatric disorder 
was not caused or aggravated by the service-connected skin 
disorder.  Moreover, the Board's longitudinal review of the 
record establishes that the veteran's psychiatric disorder 
has been attributed to his long history of alcohol and drug 
dependence, legal difficulties, and employment and financial 
problems.  While the veteran would reasonably feel 
discouraged when socially rejected on the basis of his skin 
disorder, this occurrence does not demonstrate that a 
psychiatric disorder was caused or aggravated by such 
feelings.  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993).  

The Board has not overlooked the appellant's hearing 
testimony and statements from women who have avoided intimate 
contact with him because of his skin disorder.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
opinions relating to the etiology of diseases.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements regarding the etiology of his psychiatric disorder 
are not probative evidence as to the issue on appeal.  
Accordingly, the Board concludes that the veteran's 
psychiatric disorder is not proximately due to or the result 
of his service connected skin disorder.  The weight of the 
credible evidence demonstrates that the veteran's psychiatric 
disorder is not proximately due to or the result of his 
service connected lichenoid dermatitis.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for adjustment disorder with depressed 
mood secondary to lichenoid dermatitis is denied.


REMAND

The veteran's claim for entitlement to an increased 
evaluation for lichenoid dermatitis must be remanded for 
further development.  The most recent VA examination of the 
veteran's lichenoid dermatitis was in June 2003.  At his 
October 2006 hearing, the veteran essentially testified that 
his lichenoid dermatitis has worsened since the June 2003 VA 
examination.  Specifically, he testified that, since the June 
2003 VA examination for skin disease, his dermatitis had 
spread to his face and neck.  In this regard, it is noted 
that the June 2003 examination report specifically notes that 
the facial and neck area was not involved.  Therefore, in 
light of the veteran's hearing testimony, a new VA 
examination is necessary to evaluate the current degree of 
impairment due to his service-connected lichenoid dermatitis.  
38 C.F.R. § 3.159 (2006); see also VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of 
an increase in severity since the last examination).

The importance of the new examination to ensure adequate 
clinical findings is emphasized to the veteran, and he is 
hereby advised that serious consequences as to the outcome of 
his claim can result from his failure to appear for a 
scheduled examination.  When entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without showing good cause, 
fails to report for such examination, and the examination was 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA dermatology examination to determine 
the severity of his lichenoid dermatitis.  
The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause will have 
adverse consequences for his claim.  The 
claims folder must be made available for 
the examiner for review in connection 
with the examination and the examination 
report must indicate whether such review 
was accomplished.  The examiner should 
specifically address the following:

a)  the percentage of the entire body and 
percentage of exposed areas affected; and

b)  the type of treatment in the last 12 
month period, with specific notation of 
any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the duration 
of the therapy.

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involve a gross distortion of asymmetry 
of one, two, or three or more features 
(or pair(s) of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

2.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


